Case 13-51829         Doc 954        Filed 07/26/21       Entered 07/26/21 14:18:26            Page 1 of 1



                                    UNITED STATES BANKRUPCY COURT
                                       DISTRICT OF CONNECTICUT
                                         BRIDGEPORT DIVISION



 In Re:

 Transwitch Corporation

 Debtor(s)                                                            Chapter 7

 George I. Roumeliotis                                                13-51829



               TRUSTEE’S REQUEST FOR PHOTOCOPY WORK AND/OR SPECIAL CHARGES


          x                 The above named case has been    Trustee’s Interim Report Filed.
                                           (converted, dismissed, confirmed or completed)

                            The claims bar date has passed on


                                                  COPY REQUEST

                            Claim register
                            Docket Sheet
                            Proof of claim(s) No.(s)
                            Other:
                            (Please indicate)


                                             SPECIAL CHARGES DUE

 Photocopy charges                   Pages @ $.40 EACH                $

 Claims in excess of 10              Pages @ $.25 EACH                $

 Complaint(s) Filed                 2 @ $350.00 EACH                  $        700.00
 Excess Notices     Pages           @.50 PER PAGE                     $

 Complaint(s) Filed                 2 @ $293.00                       $        586.00

 Motion(s) to Sell          2 @ $176.00                               $        352.00

                                                                TOTAL $        1,638.00

 Pamela M. Esposito                                                   7/26/2021
 Deputy Clerk                                                         Date
